September 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             LISA PRIYMAK AND GAREGUIN STEP, Appellants

NO. 14-15-00241-CV                          V.

                           KROGER CO., Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 24, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Lisa Priymak and Gareguin Step.


      We further order this decision certified below for observance.